Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “centrifugal pump” is indefinite because it is unclear if it refers to the centrifugal pump of claim 1 or a different one.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0245188 (Selstad) in view of WO97/24596 (Leinonen).
Regarding claim 1, Selstad teaches a system for simultaneously pumping and measuring density of an aircraft fuel (para 22-24, Fig 1-2), the system comprising: a centrifugal pump including an impeller configured to pump the aircraft fuel (centrifugal pump 108), and a processor configured to calculate a density of the fuel (para 34, 40-43; processor/controller 130 calculates fuel density).
Selstad fails to teach a speed sensing arrangement configured to determine a rotational frequency of the impeller while the centrifugal pump is pumping the aircraft fuel; a flow-rate sensing arrangement configured to measure flow rate of the aircraft fuel through the centrifugal pump; a pressure sensing arrangement configured to measure pressure at two different points within or across the centrifugal pump or a differential pressure between the two different points while the centrifugal pump is pumping the aircraft fuel; computer-readable memory containing data indicative of a head-curve relation corresponding to the centrifugal pump; and a processor configured to calculate a density of the aircraft fuel based on the head- curve relation, the rotational frequency, the flow rate, and either the pressures of the two different points or the differential pressure between the two different points. However, Selstad teaches that the fuel flow may be corrected for density (para 40-42). Leinonen teaches that density may be determined by a speed sensing arrangement configured to determine a rotational frequency of the impeller while the centrifugal pump is pumping the aircraft fuel (pg 4-7; on page 6, ll. 18-24: power input may be determined by monitoring rotational speed of the pump shaft, which is also the rotational frequency); a flow-rate sensing arrangement configured to measure flow rate of the aircraft fuel through the centrifugal pump (page 6 ll. 5-13; volume rate of flow in the pump is determined); a pressure sensing arrangement configured to measure pressure at two different points within or across the centrifugal pump or a differential pressure between the two different points while the centrifugal pump is pumping the aircraft fuel (pg 7 ll. 16-25; pressure differential between first and second points in the pathway; page 13 ll. 1-14; pressure sensors for determining pressure differential should be positioned in the pump housing); computer-readable memory containing data indicative of a head-curve relation corresponding to the centrifugal pump (page 6-7; computer readable data comprising graphs – construed as head-curves – defining relations between pressure differential, volume rate of flow, and power input for the pump type and size); and a processor configured to calculate a density of the aircraft fuel based on the head- curve relation, the rotational frequency, the flow rate, and either the pressures of the two different points or the differential pressure between the two different points (pages 6-7; computer/processor calculates density based on the graphs/head-curves for the pump, the rotational speed/frequency, volume rate of flow, and the differential pressure; see also pages 8-10). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a speed sensing arrangement configured to determine a rotational frequency of the impeller while the centrifugal pump is pumping the aircraft fuel; a flow-rate sensing arrangement configured to measure flow rate of the aircraft fuel through the centrifugal pump; a pressure sensing arrangement configured to measure pressure at two different points within or across the centrifugal pump or a differential pressure between the two different points while the centrifugal pump is pumping the aircraft fuel; computer-readable memory containing data indicative of a head-curve relation corresponding to the centrifugal pump; and a processor configured to calculate a density of the aircraft fuel based on the head- curve relation, the rotational frequency, the flow rate, and either the pressures of the two different points or the differential pressure between the two different points, in order to determine density, as taught by Leinonen. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a speed sensing arrangement configured to determine a rotational frequency of the impeller while the centrifugal pump is pumping the aircraft fuel; a flow-rate sensing arrangement configured to measure flow rate of the aircraft fuel through the centrifugal pump; a pressure sensing arrangement configured to measure pressure at two different points within or across the centrifugal pump or a differential pressure between the two different points while the centrifugal pump is pumping the aircraft fuel; computer-readable memory containing data indicative of a head-curve relation corresponding to the centrifugal pump; and a processor configured to calculate a density of the aircraft fuel based on the head- curve relation, the rotational frequency, the flow rate, and either the pressures of the two different points or the differential pressure between the two different points yields predictable results.
Regarding claim 13, Selstad teaches a method for simultaneously pumping and measuring density of aircraft fuel (para 22-24, Fig 1-2), the method comprising: pumping the aircraft fuel with a centrifugal pump (centrifugal pump 108); and measuring flow rate of the aircraft fuel pumped by the centrifugal pump (para 26-28; metering valve position sensor 117 senses position of the metering valve 112, which is directly related to area of the flow orifice and to the fuel flow rate); calculating, via a processor, a density of the aircraft fuel (para 34, 40-43; processor/controller 130 calculates fuel density).
Selstad fails to teach measuring, while the centrifugal pump is pumping the aircraft fuel, pressure at two different points within the centrifugal pump or a differential pressure between the two different points; measuring a rotational frequency of an impeller of the centrifugal pump; retrieving, from computer-readable memory, data indicative of a head-curve relation characterizing the centrifugal pump; and calculating, via a processor, a density of the aircraft fuel based on the head-curve relation, the rotational frequency, the flow rate, and either the pressures of the two different points or the differential pressure between the two different points. However, Selstad teaches that the fuel flow may be corrected for density (para 40-42). Leinonen teaches that density may be determined by measuring a rotational frequency of an impeller of the centrifugal pump (pg 4-7; on page 6, ll. 18-24: power input may be determined by monitoring rotational speed of the pump shaft, which is also the rotational frequency); measuring flow rate of the aircraft fuel pumped by the centrifugal pump (page 6 ll. 5-13; volume rate of flow in the pump is determined); measuring, while the centrifugal pump is pumping the aircraft fuel, pressure at two different points within the centrifugal pump or a differential pressure between the two different points (pg 7 ll. 16-25; pressure differential between first and second points in the pathway; page 13 ll. 1-14; pressure sensors for determining pressure differential should be positioned in the pump housing); retrieving, from computer-readable memory, data indicative of a head-curve relation characterizing the centrifugal pump (page 6-7; computer readable data comprising graphs – construed as head-curves – defining relations between pressure differential, volume rate of flow, and power input for the pump type and size); and calculating, via a processor, a density of the aircraft fuel based on the head-curve relation, the rotational frequency, the flow rate, and either the pressures of the two different points or the differential pressure between the two different points (pages 6-7; computer/processor calculates density based on the graphs/head-curves for the pump, the rotational speed/frequency, volume rate of flow, and the differential pressure; see also pages 8-10). It would have been obvious to one of ordinary skill in the art at the time of filing to perform the steps of measuring flow rate of the aircraft fuel pumped by the centrifugal pump; measuring, while the centrifugal pump is pumping the aircraft fuel, pressure at two different points within the centrifugal pump or a differential pressure between the two different points; measuring a rotational frequency of an impeller of the centrifugal pump; retrieving, from computer-readable memory, data indicative of a head-curve relation characterizing the centrifugal pump; and calculating, via a processor, a density of the aircraft fuel based on the head-curve relation, the rotational frequency, the flow rate, and either the pressures of the two different points or the differential pressure between the two different points, in order to determine density, as taught by Leinonen. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, performing the steps of measuring flow rate of the aircraft fuel pumped by the centrifugal pump; measuring, while the centrifugal pump is pumping the aircraft fuel, pressure at two different points within the centrifugal pump or a differential pressure between the two different points; measuring a rotational frequency of an impeller of the centrifugal pump; retrieving, from computer-readable memory, data indicative of a head-curve relation characterizing the centrifugal pump; and calculating, via a processor, a density of the aircraft fuel based on the head-curve relation, the rotational frequency, the flow rate, and either the pressures of the two different points or the differential pressure between the two different points yields predictable results.
Regarding claims 2-4, 14-16, Selstad in view of Leinonen further teaches the flow-rate sensing arrangement comprises: a fuel metering unit configured to meter, based at least in part on the calculated fuel density, the aircraft fuel to an aircraft engine, wherein the fuel metering unit includes the flow-rate sensing arrangement (Selstad, para 26-28; fuel metering unit 112, 114, 117; flow sensing arrangement 117; Leinonen, page 6 ll. 5-13; volume rate of flow is determined), wherein the fuel metering unit comprises: a flow regulator configured to regulate, based at least in part on the calculated fuel density, fuel flow of the aircraft fuel (Selstad; flow regulator 112, 113, and/or 114 regulates fuel flow based at least in part on fuel density – see para 40-42), the pressure sensing arrangement measures the differential pressure between inlet and outlet ports of the centrifugal pump (Leinonen; page 10 ll. 3-24 and page 13 ll. 1-25). It would have been obvious to one of ordinary skill in the art at the time of filing to make the pressure sensing arrangement measure the differential pressure between inlet and outlet ports of the centrifugal pump, as taught by Leinonen. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the pressure sensing arrangement measure the differential pressure between inlet and outlet ports of the centrifugal pump yields predictable results.
Regarding claim 9, Selstad in view of Leinonen further teaches the rotational frequency of the impeller is indicative of a rotational frequency of the aircraft fuel about the impeller axis (Leinonen teaches sensing rotational speed/frequency of the pump/impeller; the pump flows fuel therethrough, and thus acts on the fuel; rotational frequency of the impeller is therefore indicative of the rotational frequency of the fuel in the pump about the impeller axis).

Claims 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0245188 (Selstad) in view of WO97/24596 (Leinonen) as applied to claim 1 above, and further in view of US 2017/0167391 (Demelas).
Regarding claims 5, 17, Selstad in view of Leinonen further teaches density being based in part on fuel temperature (Selstad, para 40; fuel density calculation is based in part on fuel temperature), but fails to explicitly teach a temperature sensor configured to measure the temperature of the aircraft fuel pumped by the centrifugal pump, wherein the processor is configured to calculate a density of the aircraft fuel further based on the measured temperature of the aircraft fuel pumped by the centrifugal pump, or measuring temperature of the aircraft fuel in the centrifugal pump, wherein calculating a density of the aircraft fuel is further based on the measured temperature of the aircraft fuel in the centrifugal pump. However, it was well known in the art to provide a fuel temperature sensor to measure the fuel temperature pumped by the centrifugal pump, wherein the processor is configured to calculate a density of the aircraft fuel further based on the measured temperature of the aircraft fuel pumped by the centrifugal pump and to measure temperature of the aircraft fuel in the centrifugal pump, wherein calculating a density of the aircraft fuel is further based on the measured temperature of the aircraft fuel in the centrifugal pump, as taught by Demelas (Fig 4; para 28, 41; fuel temp sensor 12 is directly connected to the pump 9 and therefore indicative of temperature in the pump). It would have been obvious to one of ordinary skill in the art at the time of filing to add a fuel temperature sensor to measure the fuel temperature pumped by the centrifugal pump, wherein the processor is configured to calculate a density of the aircraft fuel further based on the measured temperature of the aircraft fuel pumped by the centrifugal pump, and to measure temperature of the aircraft fuel in the centrifugal pump, wherein calculating a density of the aircraft fuel is further based on the measured temperature of the aircraft fuel in the centrifugal pump, as taught by Demelas. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a fuel temperature sensor to measure the fuel temperature pumped by the centrifugal pump, wherein the processor is configured to calculate a density of the aircraft fuel further based on the measured temperature of the aircraft fuel pumped by the centrifugal pump and measuring temperature of the aircraft fuel in the centrifugal pump, wherein calculating a density of the aircraft fuel is further based on the measured temperature of the aircraft fuel in the centrifugal pump yields predictable results.

Claims 6-8, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0245188 (Selstad) in view of WO97/24596 (Leinonen) as applied to claim 1 above, and further in view of US 2016/0348568 (Kanefsky).
Regarding claims 6-8, 18-20, Selstad in view of Leinonen fails to teach the impeller being an open vane, semi-open vane, or closed vane impeller. However, it was well known in the art that fuel pumps may comprise any one of an open, semi-open, or closed vane impeller arrangement, as taught by Kanefsky (para 35). It would have been obvious to one of ordinary skill in the art at the time of filing to make impeller being an open vane, semi-open vane, or closed vane impeller, as taught by Kanefsky. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the impeller an open vane, semi-open vane, or closed vane impeller yields predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0245188 (Selstad) in view of WO97/24596 (Leinonen) as applied to claim 1 above, and further in view of US 2016/0141687 (Yamamoto).
Regarding claim 10, Selstad in view of Leinonen teaches the rotational frequency of the impeller is indicative of a rotational frequency of the aircraft fuel about the impeller axis (Leinonen teaches sensing rotational speed/frequency of the pump/impeller; the pump flows fuel therethrough, and thus acts on the fuel; rotational frequency of the impeller is therefore indicative of the rotational frequency of the fuel in the pump about the impeller axis) but fails to teach a tachometer configured to measure a rotational frequency of the impeller. However, it was well known in the art that a tachometer may be used to measure rotational speed/frequency of a pump, as taught by Yamamoto (para 21). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a tachometer configured to measure a rotational frequency of the impeller, as taught by Yamamoto. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using a tachometer to measure rotational speed/frequency of a pump yields predictable results.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0245188 (Selstad) in view of WO97/24596 (Leinonen) as applied to claim 1 above, and further in view of US 2006/0254765 (Pfeiffer).
Regarding claims 11-12, Selstad in view of Leinonen fails to teach the centrifugal pump being axial flow or radial flow. However, it was well known in the art that centrifugal pumps may be axial flow or radial flow, as taught by Pfeiffer (para 41). It would have been obvious to one of ordinary skill in the art at the time of filing to make centrifugal pump either axial flow or radial flow, as taught by Pfeiffer. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the centrifugal pump either axial flow or radial flow yields predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741